Exhibit 10.4

EXECUTION COPY

 

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

as Issuer

and

DEUTSCHE BANK NATIONAL TRUST COMPANY

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

HLSS HOLDINGS, LLC,

as Administrator and as Servicer (on and after the MSR Transfer Date)

and

OCWEN LOAN SERVICING, LLC,

as a Subservicer and as Servicer (prior to the MSR Transfer Date)

and

CREDIT SUISSE AG, NEW YORK BRANCH,

as Administrative Agent

 

 

SERIES 2013-T3

INDENTURE SUPPLEMENT

Dated as of May 21, 2013

to

THIRD AMENDED AND RESTATED INDENTURE

Dated as of May 21, 2013

 

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST

ADVANCE RECEIVABLES BACKED NOTES,

SERIES 2013-T3

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE  

SECTION 1. CREATION OF SERIES 2013-T3 NOTES

     2   

SECTION 2. DEFINED TERMS

     2   

SECTION 3. FORMS OF SERIES 2013-T3 NOTES

     10   

SECTION 4. COLLATERAL VALUE EXCLUSIONS

     10   

SECTION 5. GENERAL RESERVE ACCOUNT

     12   

SECTION 6. PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY

     12   

SECTION 7. OPTIONAL REDEMPTION AND REFINANCING

     12   

SECTION 8. [RESERVED]

     13   

SECTION 9. SERIES REPORTS

     13   

SECTION 10. CONDITIONS PRECEDENT SATISFIED

     14   

SECTION 11. REPRESENTATIONS AND WARRANTIES

     14   

SECTION 12. AMENDMENTS

     15   

SECTION 13. COUNTERPARTS

     16   

SECTION 14. ENTIRE AGREEMENT

     16   

SECTION 15. LIMITED RECOURSE

     16   

SECTION 16. OWNER TRUSTEE LIMITATION OF LIABILITY

     16   

 

-i-



--------------------------------------------------------------------------------

THIS SERIES 2013-T3 INDENTURE SUPPLEMENT (this “Indenture Supplement”), dated as
of May 21, 2013, is made by and among HLSS SERVICER ADVANCE RECEIVABLES TRUST, a
statutory trust organized under the laws of the State of Delaware (the
“Issuer”), DEUTSCHE BANK NATIONAL TRUST COMPANY, a national banking association,
as trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), HLSS HOLDINGS, LLC, a Delaware limited
liability company (“HLSS”), as Administrator on behalf of the Issuer, as owner
of the economics associated with the servicing under the Designated Servicing
Agreements, and as Servicer under the Designated Servicing Agreements from and
after the related MSR Transfer Date (as defined below), OCWEN LOAN SERVICING,
LLC (“OLS”), as a Subservicer, and as Servicer under the Designated Servicing
Agreements prior to the related MSR Transfer Date, and CREDIT SUISSE AG, NEW
YORK BRANCH (“Credit Suisse”), as administrative agent (the “Administrative
Agent”). This Indenture Supplement relates to and is executed pursuant to that
certain Third Amended and Restated Indenture (as amended, supplemented, restated
or otherwise modified from time to time, the “Base Indenture”) as further
supplemented hereby, dated as of May 21, 2013, among the Issuer, the Servicer,
the Administrator, the Indenture Trustee, the Calculation Agent, the Paying
Agent, the Securities Intermediary, Wells Fargo Securities, LLC (“Wells Fargo”),
Barclays Bank PLC (“Barclays”) and Credit Suisse, all the provisions of which
are incorporated herein as modified hereby and shall be a part of this Indenture
Supplement as if set forth herein in full (the Base Indenture as so supplemented
by this Indenture Supplement being referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Notes, the Series
2013-T3 Notes (the “Series 2013-T3 Notes”). The parties are entering this
Indenture Supplement to document the terms of the issuance of the Series 2013-T3
Notes, which provides for the issuance of Notes in multiple series from time to
time. The Series 2013-T3 Notes are issued in four (4) Classes of Term Notes
(Class A-T3, Class B-T3, Class C-T3 and Class D-T3, with the Initial Note
Balances, Stated Maturity Dates, Revolving Period, Note Interest Rates, Expected
Repayment Dates and other terms as specified in this Indenture Supplement, to be
known as the Advance Receivables Backed Notes, Series 2013-T3, secured by the
Trust Estate Granted to the Indenture Trustee pursuant to the Base Indenture.
The Indenture Trustee shall hold the Trust Estate as collateral security for the
benefit of the Holders of the Series 2013-T3 Notes and all other Series of Notes
issued under the Indenture as described therein. In the event that any term or
provision contained herein shall conflict with or be inconsistent with any term
or provision contained in the Base Indenture, the terms and provisions of this
Indenture Supplement shall govern to the extent of such conflict.



--------------------------------------------------------------------------------

Section 1. Creation of Series 2013-T3 Notes.

There are hereby created, effective as of the Issuance Date, the Series 2013-T3
Notes, to be issued pursuant to the Base Indenture and this Indenture
Supplement, to be known as “HLSS Servicer Advance Receivables Trust 2013-T3
Advance Receivables Backed Notes, Series 2013-T3 Notes.” The Series 2013-T3
Notes shall not be subordinated to any other Series of Notes. The Series 2013-T3
Notes are issued in four (4) Classes of Term Notes. The proceeds from the sale
of the Offered Notes shall be used to reduce the outstanding amount drawn on the
Series 2012-VF1 Variable Funding Notes, the Series 2012-VF2 Variable Funding
Notes and the Series 2012-VF3 Variable Funding Notes by amounts mutually
acceptable by Barclays, Wells Fargo and Credit Suisse.

Section 2. Defined Terms.

With respect to the Series 2013-T3 Notes and in addition to or in replacement
for the definitions set forth in Section 1.1 of the Base Indenture, the
following definitions shall be assigned to the defined terms set forth below:

“Administrative Agent” means, for so long as the Series 2013-T3 Notes have not
been paid in full: (i) with respect to the provisions of this Indenture
Supplement, Credit Suisse or an Affiliate or successor thereto; and (ii) with
respect to the provisions of the Base Indenture, and notwithstanding the terms
and provisions of any other Indenture Supplement, together, Credit Suisse,
Barclays and Wells Fargo and such other parties as set forth in any other
Indenture Supplement, or a respective Affiliate or any respective successor
thereto. For the avoidance of doubt, reference to “it” or “its” with respect to
the Administrative Agent in the Base Indenture shall mean “them” and “their,”
and reference to the singular therein in relation to the Administrative Agent
shall be construed as if plural.

“Advance Rates”: means, for any date of determination with respect to each
Receivable related to any Class of Series 2013-T3 Notes, the percentage amount
based on the Advance Type of such Receivable, as set forth below; provided, that
in the event the Servicer’s (prior to any MSR Transfer Date) or the related
Subservicer’s (on and after any MSR Transfer Date) sub-prime servicer rating by
S&P is reduced below “Average,” the Advance Rates applicable to the Receivables
related to such Class of Notes shall be equal to the Advance Rates prior to such
ratings reduction minus 5.00%; provided, further, that the Advance Rates
applicable to the Receivables related to any Class of Notes shall each be
reduced by the Advance Rate Reduction Factor for such Class of Notes when the
related Weighted Average Foreclosure Timeline exceeds fifteen (15) months; and
provided, further, that the Advance Rate for any Receivable related to any Class
of Notes shall be zero if such Receivable is not a Facility Eligible Receivable.

 

2



--------------------------------------------------------------------------------

Advance Type / Class of Notes

  Class A-T3
Term  Notes     Class B-T3
Term Notes     Class C-T3
Term Notes     Class D-T3
Term Notes  

P&I Advances (other than Servicing Fee Advances) in Non-Judicial States

    90.25 %      92.25 %      93.25 %      94.25 % 

P&I Advances (other than Servicing Fee Advances) in Judicial States

    87.50 %      91.25 %      93.00 %      94.50 % 

Servicing Fee Advances in Non-Judicial States

    82.00 %      87.75 %      90.50 %      93.25 % 

Servicing Fee Advances in Judicial States

    44.25 %      65.00 %      75.00 %      84.50 % 

Escrow Advances in Non-Judicial States

    90.25 %      92.25 %      93.25 %      94.00 % 

Escrow Advances in Judicial States

    69.50 %      79.75 %      84.75 %      89.50 % 

Corporate Advances in Non-Judicial States

    85.00 %      89.25 %      91.25 %      93.25 % 

Corporate Advances in Judicial States

    66.50 %      78.00 %      83.75 %      89.25 % 

“Advance Rate Reduction Factor” means, for any Class of Series 2013-T3 Notes,
the product of (i) the quotient of the Note Interest Rate for such Class divided
by 12, and (ii) the number of months by which the Weighted Average Foreclosure
Timeline exceeds fifteen (15) months.

“Advance Ratio” means, as of any date of determination with respect to any
Designated Servicing Agreement, the ratio (expressed as a percentage),
calculated as of the last day of the calendar month immediately preceding the
calendar month in which such date occurs, of (i) the related PSA Stressed
Non-Recoverable Advance Amount on such date over (ii) the aggregate monthly
scheduled principal and interest payments for the calendar month immediately
preceding the calendar month in which such date occurs with respect to all
non-delinquent Mortgage Loans serviced under such Designated Servicing
Agreement.

“Applicable Rating” means the rating assigned to each Class of the Series
2013-T3 Notes by S&P, as the Note Rating Agency, upon the issuance of such Class
as set forth below:

(i) Class A-T3 Term Notes: AAA(sf);

(ii) Class B-T3 Term Notes: AA(sf);

(iii) Class C-T3 Term Notes: A(sf); and

(iv) Class D-T3 Term Notes: BBB(sf).

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Class A-T3 Term Notes” means, the Term Notes, Class A-T3, issued hereunder by
the Issuer having an Initial Note Balance of $406,276,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class B-T3 Term Notes” means, the Term Notes, Class B-T3, issued hereunder by
the Issuer having an Initial Note Balance of $35,358,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Class C-T3 Term Notes” means, the Term Notes, Class C-T3, issued hereunder by
the Issuer having an Initial Note Balance of $17,220,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

 

3



--------------------------------------------------------------------------------

“Class D-T3 Term Notes” means, the Term Notes, Class D-T3, issued hereunder by
the Issuer having an Initial Note Balance of $16,146,000, or any Term Notes
issued in replacement thereof pursuant to Section 7 of this Indenture
Supplement.

“Corporate Trust Office” means with respect to the Series 2013-T3 Notes, the
office of the Indenture Trustee at which at any particular time its corporate
trust business will be administered, which office at the date hereof is located
at 1761 East St. Andrew Place, Santa Ana, California 92705, Attention: Trust
Administration –OC13S5.

“CRD” means the Capital Requirements Directive, as amended by Article 122a
(effective as of January 1, 2011) and as the same may be further amended,
restated or otherwise modified.

“Expected Repayment Date” means:

(i) for the Class A-T3 Term Notes, May 15, 2017;

(ii) for the Class B-T3 Term Notes, May 15, 2017;

(iii) for the Class C-T3 Term Notes, May 15, 2017; and

(iv) for the Class D-T3 Term Notes, May 15, 2017.

“Expense Rate” means, as of any date of determination, with respect to the
Series 2013-T3 Notes, the percentage equivalent of a fraction, (i) the numerator
of which equals the sum of (1) the product of the Series Allocation Percentage
for such Series multiplied by the aggregate amount of Fees due and payable by
the Issuer on the next succeeding Payment Date plus (2) the product of the
Series Allocation Percentage for such Series multiplied by any expenses payable
or reimbursable by the Issuer on the next succeeding Payment Date, up to the
applicable Expense Limit, if any, prior to payments to the Holders of the Series
2013-T3 Notes, pursuant to the terms and provisions of this Indenture
Supplement, the Base Indenture or any other Transaction Document that have been
invoiced to the Indenture Trustee and the Administrator, plus (3) the aggregate
amount of related Series Fees payable by the Issuer on the next succeeding
Payment Date and (ii) the denominator of which equals the sum of the outstanding
Note Balances of all Series 2013-T3 Notes at the close of business on such date.
For the avoidance of doubt, with respect to the Series related to the Offered
Notes, there will be no “Series Fees.”

“Facility Eligible Receivable” with respect to the Series 2013-T3 Notes means a
Receivable which meets the criteria for a Facility Eligible Receivable set forth
in the Base Indenture except that clause (xi) thereof shall be amended to read
as follows in its entirety:

“(xi) if a Servicing Fee Advance Receivable, the provisions of the related
Servicing Fee Advance Designated Servicing Agreement identified on the Servicing
Fee Advance Designated Servicing Agreement Schedule require that any unpaid and
accrued servicing fees owed to the Servicer be repaid on or prior to the date of
any redemption in full under the applicable Servicing Fee Advance Designated
Servicing Agreement;”

 

4



--------------------------------------------------------------------------------

“Facility Eligible Servicing Agreement” with respect to the Series 2013-T3 Notes
means any Designated Servicing Agreement which meets the criteria for a Facility
Eligible Servicing Agreement set forth in the Base Indenture except that clause
(ii)(B) thereof shall be amended to read as follows in its entirety:

“(B) under such agreement, if the Servicer determines that an Advance other than
a Servicing Fee Advance will not be recoverable out of late collections of the
amounts advanced or out of insurance proceeds or liquidation proceeds from the
Mortgage Loan with respect to which the Advance was made, the Servicer has the
right to reimburse itself for such Advance out of any funds (other than
prepayment charges) in the related MBS Collection Account or out of general
collections received by the Servicer with respect to any Mortgage Loans serviced
under the same Designated Servicing Agreement, prior to any payment to any
holders of any notes, certificates or other securities backed by the related
mortgage loan pool, which securities included a “AAA” or equivalent rated class
at the time of execution of the Designated Servicing Agreement, and prior to
payment of any party subrogated to the rights of the holders of such securities
(such as a reimbursement right of a credit enhancer) or any hedge or derivative
termination fees, or to the related MBS Trust or any related trustee, custodian
or credit enhancer (a “General Collections Backstop”);”

and clause (viii) thereof shall be amended to read as follows in its entirety:

“(viii) the Designated Servicing Agreement includes an express provision for the
assignment by the Servicer of its rights to be reimbursed for Advances (except
in the case of Servicing Fee Advances); and, with respect to any Servicing Fee
Advance Receivable, the related Servicing Fee Advance Designated Servicing
Agreement does not prohibit the sale and/or contribution to the Issuer of,
specifically, the rights to reimbursement for the Servicing Fee Advances under
the related MBS Trust (as determined in the sole and absolute discretion of the
Administrative Agent, regardless of the terms in such Servicing Fee Advance
Designated Servicing Agreement);”

“General Reserve Required Amount” means with respect to any Payment Date or
Interim Payment Date, as the case may be, for the Series 2013-T3 Notes, an
amount equal to on any Payment Date or Interim Payment Date six (6) month’s
interest calculated at the Senior Rate on the Note Balance of each Class of
Series 2013-T3 Notes as of such Payment Date or Interim Payment Date, as the
case may be.

“Initial Note Balance” means, for any Note or for any Class of Notes, the Note
Balance of such Note upon issuance, as follows:

(i) Class A-T3 Term Notes: $406,276,000;

(ii) Class B-T3 Term Notes: $35,358,000;

(iii) Class C-T3 Term Notes: $17,220,000; and

(iv) Class D-T3 Term Notes: $16,146,000.

 

5



--------------------------------------------------------------------------------

“Interest Accrual Period” means, for the Series 2013-T3 Notes and any Payment
Date, the period beginning on the immediately preceding Payment Date (or, in the
case of the first Payment Date with respect to any Class, the related Issuance
Date) and ending on the day immediately preceding the current Payment Date. The
Interest Payment Amount for the Series 2013-T3 Notes on any Payment Date shall
be determined based on an assumed 30 day Interest Accrual Period.

“Interest Day Count Convention” means 30 days divided by 360 other than with
respect to the Initial Payment Date which is 26 days divided by 360.

“Issuance Date” means May 21, 2013.

“Loan-Level Servicing Fee Advance Receivable” means a Servicing Fee Advance
Receivable relating to a Servicing Fee Advance Designated Servicing Agreement
identified on the Servicing Fee Advance Designated Servicing Agreement Schedule
the provisions of which do not contain a General Collections Backstop.

“Low Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
less than $10,000,000, or (ii) contain fewer than 50 Mortgage Loans, as of the
end of the most recently concluded calendar month, to the extent that such
Receivable Balances, when added to the aggregate Receivable Balances of all
Receivables outstanding with respect to Low Threshold Servicing Agreements,
cause the total Receivable Balances attributable to Low Threshold Servicing
Agreements to exceed 2.00% of the total Receivable Balances of all Receivables
included in the Facility.

“Market Value Ratio” means, as of any date of determination with respect to a
Designated Servicing Agreement, the ratio (expressed as a percentage) of (i) the
lesser of (A) the Funded Advance Receivable Balance for such Designated
Servicing Agreement on such date and (B) the aggregate of all Facility Eligible
Receivables under such Designated Servicing Agreement on such date over (ii) the
aggregate Net Property Value of the Mortgaged Properties and REO Properties for
Mortgage Loans that are serviced under such Designated Servicing Agreement on
such date.

“Middle Threshold Servicing Agreement” means a Designated Servicing Agreement
(i) for which the underlying Mortgage Loans have an unpaid principal balance
greater than or equal to $10,000,000 but less than $25,000,000, or (ii) contain
at least 50 but less than 125 Mortgage Loans, as of the end of the most recently
concluded calendar month, to the extent the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balances of all Receivables
outstanding with respect to Middle Threshold Servicing Agreements, cause the
total Receivable Balances attributable to Middle Threshold Servicing Agreements
to exceed 8.00% of the aggregate of the Receivable Balances of all Receivables
included in the Facility.

“Monthly Reimbursement Rate” means, as of any date of determination, the
arithmetic average of the fractions (expressed as percentages), determined for
each of the three (3) most recently concluded calendar months, obtained by
dividing (i) the aggregate Advance Reimbursement Amounts collected by the
Servicer and deposited into the Trust Accounts during such month by (ii) the
aggregate Receivable Balances funded by the Servicer using its own funds or
facility funds as of the close of business on the last day of the Monthly
Advance Collection Period.

 

6



--------------------------------------------------------------------------------

“MSRs” means mortgage servicing rights and rights to mortgage servicing rights,
as applicable.

“Net Proceeds Coverage Percentage” means, for any Payment Date, the percentage
equivalent of a fraction, (i) the numerator of which equals the amount of
Collections on Receivables deposited into the Collection and Funding Account
during the related Monthly Advance Collection Period, and (ii) the denominator
of which equals the aggregate average outstanding Note Balances of all
Outstanding Notes during such Monthly Advance Collection Period.

“Net Property Value” means, with respect to any Mortgaged Property, (A) with
respect to a Mortgage Loan with respect to which no payment is Delinquent
(including any Mortgage Loan subject to a forbearance plan which is not
Delinquent in accordance with such forbearance plan), the market value of such
Mortgaged Property as established by OLS’s independent property valuation
methodology (as established by the lesser of any appraisal, broker’s price
opinion or OLS’s automated valuation model with respect to such Mortgaged
Property) or (B) with respect to a Delinquent Mortgage Loan, the product of
(a) the market value of such Mortgaged Property as established by OLS’s
independent property valuation methodology (as established by the lesser of any
appraisal, broker’s price opinion or OLS’s automated valuation model with
respect to such Mortgaged Property), multiplied by (b) OLS’s established market
and property discount value rate, minus (c) OLS’s brokerage fee and closing
costs with respect to such Mortgaged Property, plus (d) any projected mortgage
insurance claim proceeds.

“No-Payment at Termination Servicing Fee Advance Receivable” means a Servicing
Fee Advance Receivable relating to a Servicing Fee Advance Designated Servicing
Agreement identified on the Servicing Fee Advance Designated Servicing Agreement
Schedule the provisions of which do not require that all unpaid and accrued
servicing fees owed to the Servicer be repaid on or prior to the date of any
involuntary transfer of servicing or any servicer termination.

“Note Interest Rate” means, with respect to the Series 2013-T3 Notes, the
applicable Senior Rate, provided that: (i) on any day on which a Facility Early
Amortization Event or an Event of Default shall have occurred and shall be
continuing at the opening of business on such day, the “Note Interest Rate” for
any Class of Notes shall equal the applicable Senior Rate plus 3.00% per annum;
or (ii) in the event that any Class of Notes is not refinanced on the Expected
Repayment Date, the “Note Interest Rate” of such Class of Notes shall equal the
Senior Rate plus 1.00% per annum; provided, that, on any date of determination,
the Interest Rate will never be a rate greater than the applicable Senior Rate
plus 3.00% per annum.

“Note Rating Agency” means, for the Series 2013-T3 Notes, S&P.

 

7



--------------------------------------------------------------------------------

“PSA Stressed Non-Recoverable Advance Amount” means as of any date of
determination, the sum of:

(i) for all Mortgage Loans that are current as of such date, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
Mortgaged Property or (y) in the case of Mortgage Loans secured by a second or
more junior lien, zero; and

(ii) for all Mortgage Loans that are delinquent as of such date, but not related
to property in foreclosure or REO Property, the greater of (A) zero and (B) the
excess of (1) Total Advances related to such Mortgage Loans on such date over
(2) (x) in the case of Mortgage Loans secured by a first lien, the product of
50% and the sum of all of the Net Property Values for the related Mortgaged
Property or (y) in the case of Mortgage Loans secured by a second or more junior
lien, zero; and

(iii) for all Mortgage Loans that are related to properties in foreclosure, the
greater of (A) zero and (B) the excess of (1) Total Advances related to such
Mortgage Loans on such date over (2) (x) in the case of Mortgage Loans secured
by a first lien, the product of 50% and the sum of all of the Net Property
Values for the related Mortgaged Property or (y) in the case of Mortgage Loans
secured by a second or more junior lien, zero; and

(iv) for all Mortgage Loans that are related to REO Property, the greater of
(A) zero and (B) the excess of (1) Total Advances related to such Mortgage Loans
on such date over (2) (x) in the case of Mortgage Loans secured by a first lien,
the product of 50% and the sum of all of the Net Property Values for the related
REO Property or (y) in the case of Mortgage Loans secured by a second or more
junior lien, zero.

“Redemption Percentage” means, for the Series 2013-T3 Notes, 10%.

“Restricted Servicing Fee Advance Receivable” means any Loan-Level Servicing Fee
Advance Receivable or No-Payment at Termination Servicing Fee Advance
Receivable.

“Senior Rate” means, for: (i) the Class A-T3 Term Notes will be a rate per annum
equal to 1.7932%; (ii) the Class B-T3 Term Notes will be a rate per annum equal
to 2.1404%; (iii) the Class C-T3 Term Notes will be a rate per annum equal to
2.3880%; and (iv) the Class D-T3 Term Notes will be a rate per annum equal to
3.1295%.

“Series 2013-T3 Note Balance” means the aggregate Note Balance of the Series
2013-T3 Notes.

“Series 2013-T2/T3 Placement Agency Agreement” means that certain Placement
Agency Agreement, dated May 17, 2013, by and among the Issuer, the Receivables
Seller, Wells Fargo, as Placement Agent, Barclays Capital Inc., as Placement
Agent, and Credit Suisse Securities (USA) LLC, as Placement Agent.

 

8



--------------------------------------------------------------------------------

“Stated Maturity Date” for the Series 2013-T3 Notes means May 15, 2046.

“Stressed Time” means, as of any date of determination, the percentage
equivalent of a fraction, the numerator of which is one (1), and the denominator
of which equals the related Stressed Time Percentage times the Monthly
Reimbursement Rate on such date.

“Stressed Time Percentage” means, for the Series 2013-T3 Notes, Class A-T3 Term
Notes: 7.75%, Class B-T3 Term Notes: 11.00%, Class C-T3 Term Notes: 14.50% and
Class D-T3 Term Notes: 20.00%.

“Target Amortization Amounts” means, for each Class of the Series 2013-T3 Notes,
1/6 of the Note Balance of such Class at the close of business on the last day
of its Revolving Period, such amounts payable beginning on the first Payment
Date after the beginning of the Target Amortization Period.

“Target Amortization Event” for any Class of the Series 2013-T3 Notes, means the
earlier of (A) the related Expected Repayment Date for such Class or (B) the
occurrence of any of the following conditions or events, which is not waived by
100% of the Holders of the Series 2013-T3 Notes:

(i) on any Payment Date, the arithmetic average of the Net Proceeds Coverage
Percentage determined for such Payment Date and the two (2) preceding Payment
Dates is less than five (5) times the percentage equivalent of a fraction
(A) the numerator of which equals the sum of the accrued Interest Payment
Amounts for each Class of all Outstanding Notes on such date and (B) the
denominator of which equals the aggregate average Note Balances of each Class of
Outstanding Notes during the related Monthly Advance Collection Period;

(ii) the occurrence of one or more Servicer Termination Events under Designated
Servicing Agreements representing 15% or more (by Mortgage Loan balance as of
the date of termination) of all the Designated Servicing Agreements then
included in the Facility, but not including any Servicer Termination Events that
are solely due to the breach of one or more Collateral Performance Tests or a
Servicer Ratings Downgrade or the transfer of subservicing of any such
Designated Servicing Agreement without the prior written consent of the
Administrative Agents; or

(iii) the Monthly Reimbursement Rate is less than 5.00%.

“Target Amortization Period” means, for any Class of Series 2013-T3 Notes, as
applicable, the period that begins upon both the occurrence of an applicable
Target Amortization Event and ends upon the earlier of (i) a Facility Early
Amortization Event and (ii) the date on which the Notes of such Class are paid
in full.

“Transaction Documents” means, in addition to the documents set forth in the
definition thereof in the Base Indenture, this Indenture Supplement, the Series
2013-T2/T3 Placement Agency Agreement, the Series 2013-T3 Notes and the related
Fee Letter (as defined in the Series 2013-T2/T3 Placement Agency Agreement),
each as amended, supplemented, restated or otherwise modified from time to time.

 

9



--------------------------------------------------------------------------------

“Trigger Advance Rate” means, for any Class within the Series 2013-T3 Notes, as
of any date, the rate equal to (1) 100% minus (2) the product of (a) one-twelfth
of the weighted average interest rates for all Classes of Series 2013-T3 Notes,
as of such date plus the related Expense Rate as of such date, multiplied by
(b) the related Stressed Time for such Class as of such date.

“UPB Ratio” means, as of any date of determination with respect to a Designated
Servicing Agreement, the ratio (expressed as a percentage) of (i) the lesser of
(A) the Funded Advance Receivable Balance for such Designated Servicing
Agreement on such day, and (B) the aggregate of the Receivable Balances of
Facility Eligible Receivables under such Designated Servicing Agreement on such
date over (ii) the aggregate of the unpaid principal balances of the Mortgage
Loans serviced under such Designated Servicing Agreement on such date.

“Weighted Average Foreclosure Timeline” means, as of any Determination Date,
calculated as of the end of the preceding calendar month, the six-month rolling
average of the number of months (calculated consistently with then current
Fannie Mae state foreclosure timeline guidance) elapsed from the initiation of
foreclosure through the foreclosure sale of each Mortgage Loan serviced under
the Designated Servicing Agreements (with each Mortgage Loan weighted equally).

Section 3. Forms of Series 2013-T3 Notes.

The form of the Rule 144A Global Note and of the Regulation S Global Notes that
may be used to evidence the Series 2013-T3 Term Notes in the circumstances
described in Section 5.4(c) of the Base Indenture are attached to the Base
Indenture as Exhibits A-1 and A-3, respectively. For the avoidance of doubt, and
subject to the terms and provisions of Section 5.4 of the Base Indenture, the
Series 2013-T3 Term Notes are to be issued Book-Entry Notes.

Section 4. Collateral Value Exclusions.

For purposes of calculating “Collateral Value” in respect of the Series 2013-T3
Notes, the Collateral Value shall be zero for any Receivable that:

(i) is attributable to any Designated Servicing Agreement to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balance already outstanding with respect to such Designated Servicing Agreement,
would cause the related Advance Ratio to be equal to or greater than 100%;

(ii) is attributable to any Designated Servicing Agreement to the extent that
the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balance already outstanding with respect to such Designated Servicing
Agreement, would cause the related UPB Ratio to exceed 20%;

(iii) is attributable to any Designated Servicing Agreement to the extent that
the Receivable Balance of such Receivable, when added to the aggregate
Receivable Balance already outstanding with respect to such Designated Servicing
Agreement, would cause the related Market Value Ratio to exceed 20%;

 

10



--------------------------------------------------------------------------------

(iv) is attributable to a Designated Servicing Agreement that is a Low Threshold
Servicing Agreement;

(v) is attributable to a Designated Servicing Agreement that is a Middle
Threshold Servicing Agreement;

(vi) is attributable to a Designated Servicing Agreement, to the extent that the
Receivable Balance of such Receivable, when added to the aggregate Receivable
Balance outstanding with respect to that same Designated Servicing Agreement,
would cause the total Receivable Balances attributable to such Designated
Servicing Agreement to exceed 15% of the aggregate of the Receivable Balances of
all Receivables included in the Trust Estate;

(vii) reserved;

(viii) until the Administrative Agent shall have provided its written consent
(in its sole and absolute discretion), and notwithstanding satisfaction of
clause (xi) and (xii) of the definition of “Facility Eligible Receivable” and
clause (viii) of the definition of “Facility Eligible Servicing Agreement” in
the Base Indenture, is a Servicing Fee Advance Receivable. For the avoidance of
doubt, for so long as the Administrative Agent determines that the Servicing Fee
Advance Receivables related to any Servicing Fee Advance Designated Servicing
Agreement cannot be afforded a positive Collateral Value, such Designated
Servicing Agreement shall not be considered a Designated Servicing Agreement in
respect of the Series 2013-T3 Notes;

(ix) is a Loan-Level Servicing Fee Advance Receivable attributable to a
Mortgaged Property, to the extent that the Receivable Balance of such
Receivable, when added to the aggregate Receivable Balance outstanding for all
other Loan-Level Servicing Fee Advance Receivables with respect to such
Mortgaged Property, causes the total Receivable Balance for all Loan-Level
Servicing Fee Advance Receivables to exceed 10% of the Net Property Value of
such Mortgaged Property; and

(x) is a Restricted Servicing Fee Advance Receivable attributable to a Servicing
Fee Advance Designated Servicing Agreement, to the extent that the Receivable
Balance of such Receivable, when added to the aggregate Receivable Balance
outstanding for all other Restricted Servicing Fee Advance Receivables with
respect to all Designated Servicing Agreements, causes the total Receivable
Balance for all Restricted Servicing Fee Advance Receivables to exceed 3.25% of
the total Receivable Balance of all Receivables included in the Trust Estate;
and

(xi) (xi) is a Servicing Fee Advance Receivable which has not been reimbursed in
full under the related Designated Servicing Agreement as of the remittance date
following the liquidation of the related Mortgage Loan and final reporting with
respect thereto.

 

11



--------------------------------------------------------------------------------

Section 5. General Reserve Account.

In accordance with the terms and provisions of this Section 5 and Section 4.6 of
the Base Indenture, the Indenture Trustee shall establish and maintain a General
Reserve Account with respect to the Series 2013-T3 Term Notes for the benefit of
the Series 2013-T3 Noteholders.

Section 6. Payments; Note Balance Increases; Early Maturity.

The Paying Agent shall allocate payments of interest, principal, fees and
expenses to the Series 2013-T3 Notes on each Payment Date in accordance with
Section 4.5 of the Base Indenture.

The Paying Agent shall make payments of the Senior Interest Amount and
Cumulative Interest Shortfall Amounts allocable to the Series 2013-T3 Notes to
the holders of the Series 2013-T3 Notes as follows: first, to the Class A-T3
Term Notes, the Senior Interest Amount and Cumulative Interest Shortfall Amount
for such Class, thereafter, to the Class B-T3 Term Notes, the Senior Interest
Amount and Cumulative Interest Shortfall Amount for such Class, thereafter, to
the Class C-T3 Term Notes, the Senior Interest Amount and Cumulative Interest
Shortfall Amount for such Class, and thereafter, to Class D-T3 Term Notes, the
Senior Interest Amount and Cumulative Interest Shortfall Amount for such Class.

The Paying Agent shall make payments of principal on the Series 2013-T3 Notes on
each Payment Date in accordance with Sections 4.4 and 4.5, respectively, of the
Base Indenture during any Target Amortization Period or in any Full Amortization
Period. The Target Amortization Amount allocated to the Series 2013-T3 Notes
during the Target Amortization Period shall be applied by the Paying Agent pro
rata among the Classes of Series 2013-T3 Notes based on their respective Target
Amortization Amounts. Any payments of principal allocated to the Series 2013-T3
Notes during a Full Amortization Period shall be paid to the holders of the
Series 2013-T3 Notes in the following order of priority, first, to the
Class A-T3 Term Notes, pro rata, until their Note Balance has been reduced to
zero, second, to the Class B-T3 Term Notes, pro rata, until their Note Balance
has been reduced to zero, third, to the Class C-T3 Term Notes, pro rata, until
their Note Balance has been reduced to zero, and fourth, to the Class D-T3 Term
Notes, pro rata, until their Note Balance has been reduced to zero.

Notwithstanding anything to the contrary in Section 8.1(a)(i) of the Base
Indenture, an Event of Default under Section 8.1(a)(i) shall exist on the Series
2013-T3 Notes only if there is a default (which default continues for a period
of two (2) Business Days following written or electronic notice from the
Indenture Trustee or the Administrative Agents), in the payment of any
principal, Senior Interest Amount or any Fees due and owing on any Payment Date
(including without limitation the full aggregate amount of any Target
Amortization Amounts due on such Payment Date).

Section 7. Optional Redemption and Refinancing.

The Series 2013-T3 Term Notes are subject to optional redemption by the Issuer
pursuant to Section 13.1 of the Base Indenture, in whole but not in part with
respect to such Notes. Any supplement to this Indenture Supplement executed to
effect an optional redemption may be entered into without consent of the Holders
of any of the Notes pursuant to Section 12(a)(iv) of the Base Indenture.

 

12



--------------------------------------------------------------------------------

Section 8. [RESERVED].

Section 9. Series Reports.

(a) Series Calculation Agent Report. The Calculation Agent shall deliver a
report of the following items together with each Calculation Agent Report
pursuant to Section 3.1 of the Base Indenture to the extent received from the
Servicer, with respect to the Series 2013-T3 Notes:

(i) the unpaid principal balance of the Mortgage Loans subject to any Low
Threshold Servicing Agreement and Middle Threshold Servicing Agreement;

(ii) the Advance Ratio for each Designated Servicing Agreement, and whether the
Advance Ratio for such Designated Servicing Agreement exceeds 100%;

(iii) the Market Value Ratio for each Designated Servicing Agreement, and
whether the Market Value Ratio for such Designated Servicing Agreement exceeds
20%;

(iv) the UPB Ratio for each Designated Servicing Agreement, and whether the UPB
Ratio for such Designated Servicing Agreement exceeds 20%;

(v) for each Middle Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vi) for each Low Threshold Servicing Agreement, as of the end of the most
recently concluded calendar month, the aggregate of the Funded Advance
Receivable Balances of all Receivables attributable to such Designated Servicing
Agreement as a percentage of the aggregate of the Funded Advance Receivable
Balances of all Receivables included in the Trust Estate;

(vii) the Weighted Average Foreclosure Timeline as of the Determination Date for
the most recently ended calendar month;

(viii) (A) a list of each Target Amortization Event for the Series 2013-T3 Notes
and presenting a “yes” or “no” answer beside each indicating whether each such
Target Amortization Event has occurred as of the end of the Monthly Advance
Collection Period preceding the upcoming Payment Date or the Monthly Advance
Collection Period preceding the upcoming Interim Payment Date and (B) whether
any Target Amortization Amount that has become due and payable has been paid;

(ix) whether any Receivable, or any portion of the Receivables, attributable to
a Designated Servicing Agreement, has zero Collateral Value by virtue of the
definition of “Collateral Value” or Section 4 of this Indenture Supplement, and
indicating the related provision affecting such Receivable;

 

13



--------------------------------------------------------------------------------

(x) a calculation of the Net Proceeds Coverage Percentage in respect of each of
the three (3) preceding Monthly Advance Collection Periods (or each that has
occurred since the date of this Indenture Supplement, if less than three (3)),
and the arithmetic average of the three;

(xi) the Monthly Reimbursement Rate for the upcoming Payment Date or Interim
Payment Date;

(xii) the PSA Stressed Non-Recoverable Advance Amount for the upcoming Payment
Date or Interim Payment Date; and

(xiii) the Trigger Advance Rate for each Class of Series 2013-T3 Notes.

In addition to the information provided in the above Calculation Agent Report,
to the extent the following information is specifically provided to the
Calculation Agent by HLSS or OLS, the Calculation Agent shall promptly, from
time to time, provide such other financial or non-financial information,
documents, records or reports with respect to the Receivables or the condition
or operations, financial or otherwise, of HLSS or OLS, including any information
available to HLSS or OLS, as the Administrative Agents or any Noteholder may
from time to time reasonably request in order to assist the Administrative
Agents or such Noteholder in complying with the requirements of Article 122a(4)
and (5) of the CRD as may be applicable to the Administrative Agents or such
Noteholder; provided, that this Section 9(a) shall be applicable to any and all
other Series of Notes issued under the Base Indenture.

(b) Series Payment Date Report. In conjunction with each Payment Date Report,
the Indenture Trustee shall also report the Stressed Time Percentage.

(c) Limitation on Indenture Trustee Duties. The Indenture Trustee shall have no
independent duty to verify: (i) the occurrence of any of the events described in
clause (ii) of the definition of “Target Amortization Event;” or (ii) compliance
with clause (vi) of the definition of “Facility Eligible Servicing Agreement.”

Section 10. Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Holders of the Series 2013-T3
Notes and the Indenture Trustee that, as of the related Issuance Date, each of
the conditions precedent set forth in the Base Indenture, including but not
limited to those conditions precedent set forth in Section 6.10(b) and Article
XII thereof and Section 12 hereof, as applicable, have been satisfied.

Section 11. Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

 

14



--------------------------------------------------------------------------------

Section 12. Amendments.

(a) Notwithstanding any provisions to the contrary in Article XII of the Base
Indenture, and in addition to and otherwise subject to the provisions set forth
in Sections 12.1 and 12.3 of the Base Indenture, without the consent of the
Holders of any Notes or any other Person but with the consent of the Issuer
(evidenced by its execution of such amendment), the Indenture Trustee, the
Administrator, the Servicer, the Subservicer (whose consent shall be required
only to the extent that such amendment would materially affect the Subservicer)
and the Administrative Agents, and with prior notice to the applicable Note
Rating Agency, at any time and from time to time, upon delivery of an Issuer Tax
Opinion and upon delivery by the Issuer to the Indenture Trustee of an Officer’s
Certificate to the effect that the Issuer reasonably believes that such
amendment will not have an Adverse Effect, may amend this Indenture Supplement
for any of the following purposes: (i) to correct any mistake or typographical
error or cure any ambiguity, or to cure, correct or supplement any defective or
inconsistent provision herein or any other Transaction Document; (ii) to
correct, modify or supplement any provision herein that may be defective or may
be inconsistent with any provision in the final Private Placement Memorandum
dated May 20, 2013, as it may be amended or supplemented from time to time;
(iii) to take any action necessary to maintain the rating currently assigned by
the applicable Note Rating Agency and/or to avoid such Class of Notes being
placed on negative watch by such Note Rating Agency; (iv) to issue additional
Classes of Series 2013-T3 Notes in accordance with Section 7 of this Indenture
Supplement; or (v) to amend any other provision of this Indenture Supplement.

(b) In addition to the provisions described in “Description of the
Indenture—Amendments to the Indenture” in the Memorandum, any amendment and/or
supplemental indenture to the Indenture Supplement related to the Offered Notes,
executed in accordance with the issuance of any new Series of Notes shall not be
considered an amendment or supplemental indenture for the purposes of such
Indenture Supplement. Accordingly, any such amendment and/or supplemental
indenture to the Indenture Supplement related to the Offered Notes may amend,
modify or supplement such Indenture Supplement without the consent of the
Offered Noteholders; provided, that no such amendment or supplemental indenture
shall be effective unless the Issuer obtains an Issuer Tax Opinion and furnishes
such Issuer Tax Opinion to the Indenture Trustee; provided, further, that no
such amendment or supplemental indenture may, without the consent of each
Noteholder holding any Class of Offered Notes affected thereby: (a) change the
Determination Date, Expected Repayment Date, General Reserve Required Amount,
Interim Payment Date, Payment Date, Record Date, Redemption Date, Redemption
Payment Date, Scheduled Amortization Date, Stated Maturity Date, Target
Amortization Event, Target Amortization Amount or Target Amortization Period
related to the Offered Notes, or reduce the Note Balance or the interest rate
thereof, or change the coin or currency in which the principal of such Class of
Offered Notes or interest thereon is payable, or impair the right to institute
suit for the enforcement of any such payment on or after Stated Maturity Date;
(b) amend or modify Sections 4.4, 4.5, 4.6 or 6.10 or Article XII of the Base
Indenture or Sections 5, 6, 7 or 12 of such Indenture Supplement; (c)change the
percentage interest, the consent of whose Noteholders is required in order to
perform any action pursuant to the terms and provisions of any Transaction
Document; (d) change any obligation of the Issuer to maintain an office or
agency in the places and for the purposes set forth in the Transaction
Documents; (e) except as otherwise expressly provided in the Transaction
Documents, deprive any Noteholder of the benefit of a valid first priority
perfected security interest in the Collateral; or (f) except as otherwise
expressly provided in the Transaction Documents, release from the Lien set forth
in the Transaction Documents all or any portion of the Collateral.

 

15



--------------------------------------------------------------------------------

Section 13. Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.

Section 14. Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference, constitutes the entire agreement among the parties hereto with
respect to the subject matter hereof, and fully supersedes any prior or
contemporaneous agreements relating to such subject matter.

Section 15. Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series 2013-T3
Notes, any other Transaction Documents or otherwise, the obligations of the
Issuer under the Series 2013-T3 Notes, this Indenture Supplement and each other
Transaction Document to which it is a party are limited recourse obligations of
the Issuer, payable solely from the Trust Estate, and following realization of
the Trust Estate and application of the proceeds thereof in accordance with the
terms of this Indenture Supplement, none of the Holders of Series 2013-T3 Notes,
the Indenture Trustee or any of the other parties to the Transaction Documents
shall be entitled to take any further steps to recover any sums due but still
unpaid hereunder or thereunder, all claims in respect of which shall be
extinguished and shall not thereafter revive. No recourse shall be had for the
payment of any amount owing in respect of the Series 2013-T3 Notes or this
Indenture Supplement or for any action or inaction of the Issuer against any
officer, director, employee, shareholder, stockholder or incorporator of the
Issuer or any of their successors or assigns for any amounts payable under the
Series 2013-T3 Notes or this Indenture Supplement. It is understood that the
foregoing provisions of this Section 15 shall not (a) prevent recourse to the
Trust Estate for the sums due or to become due under any security, instrument or
agreement which is part of the Trust Estate or (b) save as specifically provided
therein, constitute a waiver, release or discharge of any indebtedness or
obligation evidenced by the Series 2013-T3 Notes or secured by this Indenture
Supplement. It is further understood that the foregoing provisions of this
Section 15 shall not limit the right of any Person to name the Issuer as a party
defendant in any proceeding or in the exercise of any other remedy under the
Series 2013-T3 Notes or this Indenture Supplement, so long as no judgment in the
nature of a deficiency judgment or seeking personal liability shall be asked for
or (if obtained) enforced against any such Person or entity.

Section 16. Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Indenture Supplement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Issuer under the
Trust Agreement, in the exercise of the powers and authority conferred and
vested in it, (b) each of the representations,

 

16



--------------------------------------------------------------------------------

undertakings and agreements herein made on the part of the Issuer is made and
intended not as a personal representation, undertaking and agreement by
Wilmington Trust Company but is made and intended for the purpose of binding
only the Issuer, (c) nothing herein contained shall be construed as creating any
liability on Wilmington Trust Company, individually or personally, to perform
any covenant either expressed or implied contained herein, all such liability,
if any, being expressly waived by the parties hereto and by any Person claiming
by, through or under the parties hereto and (d) under no circumstances shall
Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Indenture Supplement or the other Transaction Documents.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, HLSS Servicer Advance Receivables Trust, as Issuer, HLSS
Holdings, LLC (as Administrator on behalf of the Issuer and as Servicer (on and
after the MSR Transfer Date)), Ocwen Loan Servicing, LLC (as Servicer (prior to
the MSR Transfer Date)), Deutsche Bank National Trust Company, as Indenture
Trustee, Calculation Agent, Paying Agent and Securities Intermediary, and Wells
Fargo Securities, LLC (as Administrative Agent), have caused this Indenture
Supplement relating to the Series 2013-T3 Notes, to be duly executed by their
respective officers thereunto duly authorized and their respective signatures
duly attested all as of the day and year first above written.

 

HLSS SERVICER ADVANCE RECEIVABLES TRUST, as Issuer     DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity By: Wilmington Trust
Company, not in its individual capacity but solely as Owner Trustee     By:    
    By:     Name:         Name:     Title:         Title:           By:        
  Name:           Title:     HLSS HOLDINGS, LLC,     OCWEN LOAN SERVICING, LLC,
as Administrator and as Servicer (on or after the MSR Transfer Date)     as a
Subservicer and as Servicer (prior to the MSR Transfer Date) By:         By:    
Name:         Name:     Title:         Title:    

Signature Page to Indenture Supplement – HLSS Series 2013-T3 Notes



--------------------------------------------------------------------------------

CREDIT SUISSE AG, NEW YORK BRANCH, as Administrative Agent By:     Name:    
Title:     By:     Name:     Title:    

Signature Page to Indenture Supplement – HLSS Series 2013-T3 Notes